DETAILED ACTION

Primary Examiner acknowledges Claims 21-43 are pending in this application, with Claims 21-43 having been newly added and Claims 1-20 having been cancelled by preliminary amendment on November 9, 2018.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “110” has been used to designate “full face mask”, “mask”, and “mask assembly”.  Appropriate correction is required. 
Reference character “130” has been used to designate “full face mask assembly”, “mask assembly”, and “mask”. Appropriate correction is required.
Reference character “150” has been used to designate “full face mask assembly” and “mask assembly”.  Appropriate correction is required. 
Reference character “170” has been used to designate “nasal mask assembly” and “mask assembly”.  Appropriate correction is required.
Reference character “190” has been used to designate “nasal mask assembly”, and “mask assembly”.  Appropriate correction is required
Reference character “45” has been used to designate “cannula” and “hose” (Para 0091).  Appropriate correction is required.
Reference character “76” has been used to designate the “bridging portion” and “nipple” (Para 0075 - two instances and Para 0076). Appropriate correction is required.
Reference character “77” has been used to designate “cannula connecting portion” and “mask interior” (Para 0076).   Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Reference character “110” has been used to designate “full face mask”, “mask”, and “mask assembly”.  Appropriate correction is required. 
Reference character “130” has been used to designate “full face mask assembly”, “mask assembly”, and “mask”. Appropriate correction is required.
Reference character “150” has been used to designate “full face mask assembly” and “mask assembly”.  Appropriate correction is required. 
Reference character “170” has been used to designate “nasal mask assembly” and “mask assembly”.  Appropriate correction is required.
Reference character “190” has been used to designate “nasal mask assembly”, and “mask assembly”.  Appropriate correction is required
Reference character “45” has been used to designate “cannula” and “hose” (Para 0091).  Appropriate correction is required.
Reference character “76” has been used to designate the “bridging portion” and “nipple” (Para 0075 - two instances and Para 0076). Appropriate correction is required.
Reference character “77” has been used to designate “cannula connecting portion” and “mask interior” (Para 0076).   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23, 26, 28-31, 33, 34, 37, and 39-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rollins, III et al. (4,328,797) in view of Sniadach (2003/00245533) alone or alternatively, further in view of Stallard et al. (2008/0066757). 
mask 11 is shown including a body 13 which surrounds an internal cavity. The body 13 may be placed over the nose and mouth of a patient so that the patient may inhale and exhale into the mask cavity.” Column 4, Lines 15-20) at least partially forming a cavity (13, “a mask 11 is shown including a body 13 which surrounds an internal cavity. The body 13 may be placed over the nose and mouth of a patient so that the patient may inhale and exhale into the mask cavity.” Column 4, Lines 15-20), the frame (11) being shaped and dimensioned to cover at least the patient’s nose in use (“a mask 11 is shown including a body 13 which surrounds an internal cavity. The body 13 may be placed over the nose and mouth of a patient so that the patient may inhale and exhale into the mask cavity.” Column 4, Lines 15-20), the frame further comprising: a vent assembly (25, “In order to allow the exhaled breath of the patient to be exhausted from the mask, one or more apertures 25 may be provided in either or both sides of the mask.” Column 4, Lines 40-45) positioned on the frame (11) and configured to washout gas during therapy (“In order to allow the exhaled breath of the patient to be exhausted from the mask, one or more apertures 25 may be provided in either or both sides of the mask.” Column 4, Lines 40-45); a primary gas delivery inlet (21, “oxygen can be fed through the hose 23 into the mask 13 through the connector 21 for increasing and controlling the oxygen intake of the patient.” Column 4, Lines 35-45) configured to be connected to an air delivery tube (23, “oxygen can be fed through the hose 23 into the mask 13 through the connector 21 for increasing and controlling the oxygen intake of the patient.” Column 4, Lines 35-45) to provide pressurized gas from a primary source to the cavity to pressurize the cavity during therapy; and a supplemental port (31, “the mask may be cleft or fenestration 31, through which a naso-gastric tube 33 may pass and within which it may be secured.” Column 4, Lines 50-55) configured to be connected to a supplemental delivery tube (33, “the mask may be provided with a cleft or fenestration 31, through which a naso-gastric tube 33 may pass and within which it may be secured.” Column 4, Lines 50-55) to provide supplemental delivery from a source to the cavity (13) to be provided during therapy; a cushion (15, “a sealing surface 15 which may be placed against the patient's face to prevent the passage of gas or oxygen in or out of the mask cavity except through preselected passages. In the current state of the art, the mask body 13 and sealing lip 15 are preferably constructed of transparent, thin, pliable plastic which is relatively inexpensive. Consequently, the mask readily conforms to any patient's face.” Column 4, Lines 20-25) connected to a perimeter of the frame (11) and configured to contact and seal against the patient’s face in use; a headgear (19, best seen Figures 1-4) attached to the frame (11) and configured to hold the frame (11) and the cushion (15) in position on the patient’s face in use; and a supplemental delivery device (47/49, “the edges of the slit, i.e., the adjacent portions of the mask body 13, will form a pair of flaps 47 and 49 which are normally closely adjacent one another to seal off the fenestration.” Column 5, Lines 30-50, best seen Figures 4 and 5) having a first end (defined by the region located at the top of Figure 5 within the cavity 13) and a second end (defined by the region located at the bottom of Figure 5 embraced by the supplemental delivery tube 33), the first end (defined by the region located at the top of Figure 5 within the cavity 13) of the supplemental delivery device (47/49) being connected to the supplemental port (31) such that the supplemental delivery device (47/49) is positioned within the cavity (13) and configured to pneumatically communicate with the supplemental source through the 
Yet, Rollins does not expressly disclose the limitations of intended use “for NPPV therapy to a patient with SDB), the supplemental assembly suitable for gas “into the cavity”, and the headgear being “removably attached”.  
	Regarding the intended use limitation, although there is no structure recited within Rollins which would preclude or prevent the application of the Rollins for the intended usage, nevertheless, Primary Examiner presents Sniadach which teaches a similar mask assembly having multiple ports for the acceptance of supplemental tubes and/or instruments (Summary).  As stated by Sniadach this multi-port design “would allow the physician to perform diagnostic and therapeutic procedures safely by maintaining adequate oxygenation and ventilation concomitantly. … This oxygenating mask would have components of an inflatable base to improve facial seal and thus oxygenation. … The mask has an oxygen port for direct flow of wall or cylinder oxygen and also maintains a covered port which can be utilized to assist ventilation should over-sedation respiratory depression occur. … Finally, a port with an oxygen reservoir bag would also be available to access should oxygenation requirements dramatically increase.” (Para 0002).  In numerous instances, Sniadach teaches the mask assembly is suitable for supporting sedation procedures while maintaining the patency of the patient’s airways (Paras 0002, 0003, 0012, 0016, 0017, 0019, and 0027), consequently, despite Rollins or Sniadach not expressly disclosing/teaching the concept of NPPV therapy for a patient with SDB, the construction of the mask assemblies would be obvious to try from a finite number of high flow, high concentration oxygen required during sedation where respiratory reflexes become obtunded.” (Para 0027). 
	Regarding the supplemental gas supplied into the cavity, as discussed in the aforementioned paragraph, Sniadach teaches two inlet ports (“The mask has an oxygen port for direct flow of wall or cylinder oxygen and also maintains a covered port which can be utilized to assist ventilation should over-sedation respiratory depression occur. … Finally, a port with an oxygen reservoir bag would also be available to access should oxygenation requirements dramatically increase.” Para 0002) for maintaining the patency of the patient’s airways during use of the mask assembly. Despite Rollins’s secondary port disclosed for providing “naso-gastric intubation”, it would have been obvious to one having ordinary skill in the art to modify the secondary port of Rollins to be suitable for providing a secondary source of gas as taught by Sniadach as known result effective variable suitable for maintaining the patency of the patient’s airways during use of the mask assembly. This configuration would be obvious to try from a finite number of configurations capable of providing a predictable solution with a reasonable expectation of success as Sniadach teaches the benefit of a secondary port for maintaining the patency of the patient’s airways. Additionally, it should be noted that although the device of Rollins is intended for naso-gastric intubation, the use of nasal pharyngeal tubes for lung intubation is a known consideration of one having ordinary skill in the art whereby either intentionally or unintentionally a tube inserted into the nasal passageway may be introduced 
	Regarding the feature of the headgear being removable, Sniadach teaches multiple headgear attachment points (30, “securing strap 28 best shown in FIGS. 3 and 11, strap studs 30 and clear plastic face 32.” Para 0042; “Straps 28 would be used to snug the mask to the face of the patient; and the cuff 26 would be inflated using inflation valve 18.” Para 0045) about the surface of the mask assembly for removably securing the headgear (28). 
	Therefore, in light of the aforementioned reasoning, it would have been obvious to one having ordinary skill in the art to modify the mask assembly of Rollins to be suitable for the intended usage of NPPV for treating a patient with SDB, as taught by Sniadach to be a result effective variable suitable for providing high flow and high concentration oxygen in order to maintain the patency of the patient’s airways during medical procedures, to modify the supplemental delivery tube of Rollins to be a nasopharyngeal tube, as taught by Sniadach to be a known resultant effective in order to provide a secondary source of gas to patency to the patient’s airways through the nasal cavity, and to modify the headgear of Rollins to be removable, as taught by Sniadach to permit the expressed snug configuration of the mask as sealed to the cushion for varying patient populations (e.g. neonate, child, adult, or animal). 
	Should Applicant respectfully disagree the modified Rollins is not suitable for NPPV therapy for a SDB patient, Primary Examiner presents Stallard which expressly discloses “a mask assembly used for Non-invasive Positive Pressure Ventilation (NPPV) and for continuous positive airway pressure (CPAP) therapy of sleep disordered breathing (SDB) conditions such as obstructive sleep apnea (OSA).” (Para 0002), whereby , Stallard teaches a complementary mask assembly to the modified Rollins having a frame (14), a vent assembly (42), a primary gas delivery inlet (36, best seen Figure 5), an air delivery tube (“an air delivery tube (not shown)” Para 0022), a cushion (16),  a headgear (via 34, “lower headgear clip receptacles 32 adapted to be engaged with clips 34 (e.g., see FIGS. 1A-4) provided to straps of a headgear assembly (not shown)” Para 0024).
	As to Claims 22 and 33, the modified Rollins, specifically Sniadach teaches the use of a supplemental gas delivery device whereby the mask assembly has two inlet ports as discussed in the aforementioned paragraph which includes the rejection of claim 21.  Regarding the location of the supplemental gas delivery device in proximity to the nares of the patient, Sniadach teaches one of the two inlet ports is located near the nares (14) whereby the port conveys oxygen to the patient via 60.  The decision to place the supplemental gas delivery device of the modified Rollins in proximity to the nares of the patient is an obvious to try from a finite number of configurations capable of providing a predictable solution with a reasonable expectation of success as the resultant effect will be the maintained airway patency of the patient during usage of the mask assembly. 
	As to Claim 23, the modified Rollins specifically Rollins discloses the first end (defined by the region located at the top of Figure 5 within the cavity 13) of the supplemental delivery device (47/49) consists of a single inlet connected to the supplemental port (31). 
	As to Claims 29-31 and 40-42, the modified Rollins specifically Rollins discloses the supplemental delivery device (47/49) consists of flaps which are capable of extension in “a superior direction” but the initial insertion of the supplemental gas delivery tube (33) and in “an inferior direction” by the movement of the tube to a slightly retracted or fully retracted . 
 
Claims 27, 32, 38, and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rollins, III et al. (4,328,797) in view of Sniadach (2003/00245533), as applied to Claims 21 and 33, and further in view of Stallard et al. (2008/0066757). 
As to Claims 32 and 43, the modified Rollins, specifically Rollins discloses the primary gas delivery inlet (21) and an air delivery tube (23); yet does not expressly disclose the use of an elbow assembly to connect the primary gas delivery inlet to the air delivery tube. 
Stallard teaches the use of elbow assemblies to connect a primary gas inlet to an air delivery tube was well known. In particular, Stallard teaches a complementary mask assembly to the modified Rollins having a frame (14), a vent assembly (42), a primary gas delivery inlet (36, best seen Figure 5), an air delivery tube (“an air delivery tube (not shown)” Para 0022), a cushion (16),  a headgear (via 34, “lower headgear clip receptacles 32 adapted to be engaged with clips 34 (e.g., see FIGS. 1A-4) provided to straps of a headgear assembly (not shown)” Para 0024), and further including an elbow (18, “an elbow assembly 18 provided to the frame 14 and adapted to be connected to an air delivery tube (not shown) that delivers breathable gas to the patient” Para 0022; and “an annular elbow connection seal 36 adapted to engage the elbow assembly 18.” Para 0024) wherein the elbow provides a connection joint between the primary gas delivery inlet and the air delivery tube for the conveyance of gas from the air delivery tube to the interior frame (cavity) of the mask assembly.   Therefore, it would have been obvious to one having ordinary skill in the art to modify the connection between the air delivery tube and 
As to Claims 27 and 38, the modified Rollins, specifically Rollins discloses the orientation of the mask assembly to cover both the mouth and nose; yet, does not expressly disclose the orientation whereby only the nose is covered. 
Stallard teaches various mask assembly orientations suitable for treating SDB may include the use of masks which are designed only to fit over the nose (Para 00003) as well as full face masks.  Thus, the use of the specific orientation of the masks are known functionally equivalents.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the construction of the construction of the mask assembly of the modified Rollins to include the use of a nasal only mask assembly, as taught by Stallard to be known functionally equivalent alternative construction suitable for ventilation. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-50 of U.S. Patent No. 10,155,096. Although the claims at issue are the instant independent Claims 21 and 33 are merely broader than the patent claims 14 and 46.  It is clear that all of the elements of the instant claims are found in the patent claims.  The difference lies in the fact that the patent claims include many more elements and are thus much more specific.  Thus, the invention of the patent claims is in effect a “species” of the “generic” invention of the instant claims.  It has been held that the “generic” invention is “anticipated” by the “species”.  See In Re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the instant claims are anticipated by the patent claims, they are not patentably distinct from the patent claims. 
With respect to all the claims, both recite the features of the mask assembly for NPPV therapy to treat SDB comprising a frame, a vent assembly, a primary gas delivery inlet, a supplemental gas port, a cushion, a headgear, and a supplemental gas delivery device (patent: cannula). 
The limitations of Claim 22 are recited in patent claim 1.  The limitations of Claims 23 and 34 are recited in patent claims 1 and 19.  The limitations of Claims 24 and 35 are recited in patent claims 17 and 49.  The limitations of Claims 25 and 36 are recited in patent claims 1, 16, 19 and 48.  The limitations of Claims 26 and 37 are recited in patent claims 19.  The limitations of Claims 27 and 38 are recited in patent claim 1.  The limitations of Claims 28 and 39 are recited in patent claims 14 and 46.  The limitations of Claims 29, 30, 40 and 41 are recited in patent claims 13 and 45. The limitations of Claims 31 and 42 are recited in patent claims 18 and 50.  Regarding Claims 32 and 43, although the limitation of the elbows is not claimed in the conflicting patent, Applicant’s assignee already has addressed the usage of an elbow was known - e.g. Stallard et al. (2008/0066757) - as addressed in the aforementioned rejections.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785